MEMORANDUM **
Melvin Gipson appeals pro se from the district court’s order denying his Federal Rule of Civil Procedure 60(b) motion. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court properly denied Gipson’s Rule 60(b) motion on the merits. Gipson contends, both in his motion and on appeal, that the district court improperly relied upon an abstract of judgment in assessing criminal history points based upon a 1991 drug conviction. In support of this contention, Gipson relies upon United States v. Navidad-Marcos, 367 F.3d 903 (9th Cir.2004). However, NavidadMarcos, which involved the level of proof required to establish that a prior conviction qualified as a “drug trafficking” offense so as to support an aggravated felony enhancement under U.S.S.G. § 2L1.2(b)(1), is inapposite to this case which involves the calculation of criminal history.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.